Citation Nr: 0928882	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  08-19 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for VA nonservice-connected pension 
benefits.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The appellant claims that he had recognized active military 
service with the United States Armed Forces in the Far East 
(USAFFE).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant does not have qualifying service as a Veteran, 
and does not contend that he served as a member of the active 
military, naval or air service of the United States.


CONCLUSION OF LAW

The appellant is not eligible for VA nonservice-connected 
pension benefits. 38 U.S.C.A. §§ 101, 107 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 3.203 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim. Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA satisfied the duty to notify by means of a letter dated 
September 4, 2007.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
appellant has not identified any additional relevant records.  
Moreover, he does not contend that he served with any 
component of the U.S. military, naval or air service.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Because the 
appellant has failed to establish status as a veteran, a 
medical examination or opinion would not substantiate the 
appellant's claim.  As such, it is not prejudicial to the 
appellant to proceed to adjudicate the claim on the current 
record.  Bernard v. Brown, 4 Vet. App. 384 (1993).

For these reasons the Board finds that VA has satisfied its 
duty to notify and the duty to assist in this case.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159(b), 20.1102 (2008); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant has not claimed that VA has failed 
to comply with the notice requirements of the VCAA.

Eligibility for VA Benefits

The appellant seeks to establish his entitlement to VA 
nonservice-connected pension benefits.

The law authorizes the payment of a pension to a Veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from nonservice-connected disability not 
due to the veteran's own willful misconduct.  38 U.S.C.A. §§ 
1502, 1521.

"Veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  "Veteran of any war" means any Veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).

A Philippine Veteran is limited by law to the award of a 
narrowly defined set of benefits.  Service as a Philippine 
Scout is included for pension, compensation, dependency and 
indemnity compensation (DIC) and burial allowances, except 
for those inducted between October 6, 1945 and June 30, 1947, 
inclusive, which are included for compensation benefits, but 
not for pension benefits.  38 U.S.C.A.         § 107(b); 38 
C.F.R. § 3.40(a), (b).

Service prior to July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the 
Philippines in the service of the Armed Forces of the United 
States, also referred to as United States Armed Forces in the 
Far East (USAFFE) and includes recognized guerilla service, 
is qualifying service for compensation, dependency and 
indemnity compensation, and burial allowance.  However, it is 
not qualifying service for VA pension benefits.  38 U.S.C.A. 
§§ 107, 1521; 38 C.F.R. §§ 3.40, 3.41.  Recognized guerrilla 
service and reenlistments of Philippine Scouts in the Regular 
Army from October 6, 1945 to June 30, 1947 are also not 
included for pension benefits.  See 38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.7(p), 3.40(b) and (d), 3.203.

Importantly, only service department records can establish if 
and when a person has qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department.)

It has been held that a person seeking VA benefits must first 
establish by a preponderance of the evidence that the service 
member upon whose service such benefits are predicated has 
attained the status of Veteran.  D'Amico v. West, 12 Vet. 
App. 264 (1999) rev'd on other grounds, 209 F.3d 1322 (2000); 
Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  For the purpose 
of establishing entitlement to VA benefits, VA may accept 
evidence of service submitted by a claimant, such as a 
Department of Defense (DD) Form 214, Certificate of Release 
or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate U.S. 
service department under the following conditions: (1) the 
evidence is a document issued by the United States service 
department; (2) the document contains needed information as 
to length, time, and character of service; and, (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

The appellant has not submitted proof of his military 
service.  He claims that he served with the United States 
Armed Forces in the Far East (USAFFE) during WW II, from 
November 1941 until November 1945.  In an October 2007 and 
April 2009 statement, the appellant specifically stated that 
he did not serve with the Philippine Commonwealth Army, but 
that he served with USAFFE.

In September 2007, the National Personnel Records Center 
indicated that the appellant has no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the U.S. Armed Forces.  The 
Board notes that even if he had such service, that type of 
service does not qualify him for pension benefits.

Accordingly, even if the appellant had USAFFE service as 
alleged, this would not satisfy eligibility requirements for 
entitlement to nonservice-connected pension benefits pursuant 
to Title 38, Chapter 15 of the United State Code.  In cases 
such as these, where the law is dispositive, the claim must 
be denied because of the lack of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Given the applicable statutory and regulatory provisions 
recited above and the facts of this case, the Board finds 
that the appellant does not meet the basic eligibility 
requirements for VA nonservice connected pension.  The law is 
clear.  Service in the USAFFE is not qualifying service for 
establishing entitlement to nonservice-connected pension 
benefits.  The service department indicates that the 
appellant in any event never even had service with the 
USAFFE, and the appellant does not contend that he served 
with the active military, naval or air service of the United 
States (i.e. the actual Army, Navy, Marines or Air Force) at 
any point.  Thus, the appellant's claim lacks legal 
entitlement under the applicable provisions.  As the law is 
dispositive, the claim must be denied because of the lack of 
legal entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).





	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is denied.





______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


